         Case 1:19-cr-00227-JLS-MJR Document 95 Filed 03/04/21 Page 1 of 2
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                 19-CR-227-01-JLS-MJR

               v.

JOSEPH BONGIOVANNI,
              Defendant.


           ORDER REGARDING USE OF VIDEO OR TELECONFERENCING

         In accordance with the General Order issued on December 8, 2020, this Court

finds:

__X____That         the   Defendant   has    consented      to   the   use      of   video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after

consultation with counsel; and

         Accordingly, the proceeding(s) held on this date may be conducted by:

__X____Video Teleconferencing

_____Teleconferencing, because video teleconferencing is not reasonably available for

the following reason:

         ______The Defendant is detained at a facility lacking video teleconferencing

capability.

         _____Other: Defendant did not have access to a video conferencing device.

         IT IS SO ORDERED.

DATED:         March 4, 2021
               Buffalo, NY
                                                /s/ Michael J. Roemer
                                                MICHAEL J. ROEMER
                                                U.S. Magistrate Judge
         Case 1:19-cr-00227-JLS-MJR Document 95 Filed 03/04/21 Page 2 of 2
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                 19-CR-227-03-JLS-MJR

               v.

PETER GERACE, JR.,
                Defendant.


           ORDER REGARDING USE OF VIDEO OR TELECONFERENCING

         In accordance with the General Order issued on December 8, 2020, this Court

finds:

__X____That         the   Defendant   has    consented      to   the   use      of   video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after

consultation with counsel; and

         Accordingly, the proceeding(s) held on this date may be conducted by:

__X____Video Teleconferencing

_____Teleconferencing, because video teleconferencing is not reasonably available for

the following reason:

         ______The Defendant is detained at a facility lacking video teleconferencing

capability.

         _____Other: Defendant did not have access to a video conferencing device.

         IT IS SO ORDERED.

DATED:         March 4, 2021
               Buffalo, NY
                                                /s/ Michael J. Roemer
                                                MICHAEL J. ROEMER
                                                U.S. Magistrate Judge
